FILED
                             NOT FOR PUBLICATION                            FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JENNY JOSSETH RECINOS-                           No. 07-70773
 SANTAMARIA,
                                                  Agency No. A079-048-813
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jenny Josseth Recinos-Santamaria, a native and citizen of Honduras,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

her appeal from an immigration judge’s (“IJ”) decision denying her application for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PR/Research
asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.

We review for substantial evidence factual findings, including adverse credibility

determinations, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and de

novo questions of law, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.

2003). We deny the petition for review.

       Substantial evidence supports the IJ’s adverse credibility finding based on

the omission from petitioner’s asylum application of her three alleged complaints

to the police, and whether or not the police were willing to help her was central her

claim. See Li v. Ashcroft, 378 F.3d 959, 962-64 (9th Cir. 2004) (a negative

credibility finding will be upheld so long as one of the identified grounds

underlying the finding is supported by substantial evidence and goes to the heart of

the asylum claim). Accordingly, in the absence of credible testimony, petitioner’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

       Petitioner’s contention that the IJ violated her due process rights by acting in

an aggressive manner and failing to provide her with local rules is not supported by

the record. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

to establish a due process violation).

       PETITION FOR REVIEW DENIED.


PR/Research                                2                                    07-70773